DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 3-7 are currently pending.  

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.   Applicant makes several arguments regarding the rejection of claim 1.  The first argument is that Ariyama does not teach the use of a first and second pulse wave sensor as claimed for measuring PTT.  Applicant correctly points out that Ariyama uses an ECG sensor (electrodes 101/102) and a pulse wave sensor (103) to measure PTT and that an ECG sensor is not a pulse wave sensor.  It is true that an ECG sensor measures an electrical signal that represents the depolarization of the heart which leads to the contraction of the heart muscles which leads to the pumping of oxygenated blood into the arterial tree (i.e. the beginning of the blood pulse).  Thus, the ECG sensor signal (the peak of the R wave as Applicant noted) is a surrogate for the start of the pulse wave leaving the heart.  A review of the Applicant’s specification shows the primary example of an impedance sensor located adjacent to the skin ([0093]) for measuring pulse wave transit time.  The sensors detect a change in impedance of the tissue beneath the sensor as the blood pulse passes through an artery underneath the first and second pulse wave sensors.  Thus, in this case, a change in impedance serves as a surrogate to the detection/identification of the blood pulse wave.  Paragraph [0093] also notes that other types of sensors may serve as pulse wave sensors such as a photoelectric sensor, piezoelectric sensor, and a RF transmitter.  The photoelectric sensors detect changes in transmission/reflectance properties of the tissue.  The piezoelectric sensors detect distortion of tissue as the blood pulse passes through.  The RF sensors detect changes in distances.  In each case, these are also surrogates to the presence of the blood pulse wave passing through as is the ECG sensor in Ariyama.  The Office modified Ariyama to use a different arrangement for measuring PTT at different points in view of Matsumura.  
Applicant next argues that it is unnecessary to press the electrodes against the body by the belt, member, and plate as required by the claim in view of [0035] in Ariyama which teaches the use of adhesives with the electrodes.  The discussion at [0035] immediately follows the discussion of Figure 2.  The Office believes the adhesives are necessary for the embodiment shown in Figure 2 in Ariyama.  However, in Fig. 10, it is clear that 109 exerts a force on the sensors when 109 is attached to the body.  
Applicant also argues on page 5 that in Ariyama, the pulse wave sensor 103 may include an optical sensor, vibration sensor, a pressure sensor, and a magnetic sensor, and that none of these require the sensor to be pressed against the body.  However, the embodiments in Fig. 13 and 14 clearly show strap 109 holding the sensor against the arm.  [0050] states that the blood pressure measuring device is attached and that cuff 109 is wound around the arm which indicate that the sensor will be forced against the arm.  It is unclear, based on Applicant’s argument, how a vibration sensor that is not forced against the skin will be able to detect the minute pulsations from the blood pulse or how the optical sensor would function properly if the emitter and detector are not forced against the skin.  
The rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyama et al. (US 2019/0209031) in view of Matsumura (US 20100076328, previously cited), Ukawa et al. (US 2013/0165787), Ohno (US 2017/0251934), and Nishibayashi (US 20020002340).
Regarding claim 1, Ariyama et al. disclose a sphygmomanometer (Fig. 10, #108/109), comprising: 
a first fluid bag (embodiment shown in Fig. 12 includes cuff 109) that is configured to: (i) be worn on a measurement site so as to extend in a circumferential direction around the measurement site (Fig. 14 shows 109 wrapped around the circumference of the arm), and (ii) turn into a pressurized state or an unpressurized state by supply or discharge of fluid ([0050] describes how 109 can be pressurized and depressurized); 
first (Fig. 12, combo of 101/102) and second (Fig. 12, 103) pulse wave sensors that are mounted on an inner circumference of the first fluid bag at positions spaced from each other  (see locations of 101, 102, and 103 in Fig. 13 which shows all three on the inner circumference of cuff 109) and configured to detect pulse waves at the different positions at which the first and second pulse wave sensors are arranged (sensors 101/102 are ECG sensors that measure the beginning of a pulse wave, pulse wave sensor 103 detects the arrival of the pulse wave transmitted through the artery adjacent to sensor 103 and determines a pulse transit time using both times, see [0049]); and
a central processing unit (105/106) that is configured to: 
calculate blood pressure based on a pulse transit time obtained from outputs from the first and second pulse wave sensors, with the first fluid bag in the unpressurized state and the first and second pulse wave sensors being pressed by a pressing force of the belt, the expandable member, and the plate-shaped member, and calculate blood pressure based on a pressure within the first fluid bag with the first fluid bag in the pressurized state for an oscillometric blood pressure measurement, without using the first and second pulse wave sensors (this is described at least in the third embodiment starting at [0049], in [0049] pulse wave sensors are used to detect a pulse transit time/PTT in order to estimate parameters of a blood pressure equation; at [0050], it is stated that, “-with the cuff 109 being wound around a left upper arm, measurement is performed. The blood pressure measurement method used at this time is a well-known oscillometric method … systolic blood pressure and diastolic blood pressure are measured while the cuff is depressurized … Simultaneously with, before, or after this blood pressure measurement, pulse wave transit time is measured … Then, based on the measured systolic blood pressure value and pulse wave transit time, calibration is performed on the parameters in the above-described relation formula between systolic blood pressure and pulse wave transit time for calculating a blood pressure estimated value, the relation formula being held by the blood pressure estimating unit 106. After the calibration, systolic blood pressure is estimated by using the relation formula between systolic blood pressure and pulse wave transit time” – thus Ariyama teaches that an oscillometric cuff measurement of blood pressure is used to calibrate the PTT blood pressure estimation to provide for simple blood pressure measurement after calibration).
Ariyama et al. do not disclose that the first and second pulse wave sensors are spaced from each other in a width direction of the first fluid bag, the width direction being transverse to the circumferential direction, the first and second pulse wave sensors being configured to: be arranged at different positions along an artery in the measurement site in a worn state in which the first fluid bag is worn on the measurement site, and detect pulse waves at the different positions at which the first and second pulse wave sensors are arranged.  However, this configuration for pulse wave detection for determining pulse transit time (PTT) is taught by the previously referenced Matsumura reference.  Matsumura et al. teach a PTT sensor arrangement comprising first and second pulse wave sensors (20 and 30) that are mounted on an inner circumference of the first fluid bag at positions spaced from each other in a width direction of the first fluid bag, the width direction being transverse to the circumferential direction (shown more clearly in Figure 12; paragraph 0083), the first and second pulse wave sensors being configured to: be arranged at different positions along an artery in the measurement site in a worn state in which the first fluid bag is worn on the measurement site (shown in Figure 13; artery is element 510), and detect pulse waves at the different positions at which the first and second pulse wave sensors are arranged.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to replace Ariyama et al.’s pulse wave sensor setup with the pulse wave sensor setup taught by Matsumura for measuring PTT because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Ariyama et al. do not disclose a belt that is arranged on an outer circumferential side of the first fluid bag, and is configured to be worn around the measurement site (Ariyama does not include any details on the structure of the inflatable fluid bag 109).  However, the structure claimed is known in the arts at the time of the filing of the invention.  Ukawa et al. teach a blood pressure measurement cuff that includes a belt (Fig. 6, #2) and a fluid bladder on the inside (Fig. 6, #3).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ariyama et al. to use the claimed belt and bag structure taught by Ukawa et al. because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Ariyama et al. also do not disclose:
an expandable member that is arranged on an inner circumference of the belt, closer to the measurement site than the belt, and is expandable and contractible in a thickness direction of the belt; 
a plate-shaped member that is arranged on an inner circumference of the expandable member and on an outer circumference of the first fluid bag, closer to the measurement site than the expandable member at a position corresponding to the first and second pulse wave sensors.
A review of the specification indicates that the expandable member helps with contact between the pulse wave sensors and skin.  Ohno teaches a pulse wave measurement device and blood pressure measurement device.   Ohno describes several embodiments throughout the publication.  In general, different strategies are described for ensuring that a pulse wave sensor can detect a pulse wave.  For example, at [0079] an external pressure (130) is applied to a vibration transmitting unit (113) for improving pulse wave detection.  In another embodiment, the pressure is applied to the pulse wave sensor by a pressing unit 150 shown in Fig. 16 and discussed at [0090]-[0092].  150 is a fluid filled bag.  In another embodiment, the device may comprise a cuff (21), a pressing bag (22) and pulse wave measurement device 10 as shown in Fig. 19.  The pressing bag contains a fluid inside and is used to apply pressure to a measured site by varying the amount of fluid in the bag ([0095]).  In another embodiment, an additional sensing bag 28 is used to detect the pressure of the pulse measurement device at the skin interface to ensure adequate contact is made ([0106]).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ariyama to include an additional expandable member behind the modified pulse wave sensor as taught by Ohno et al. during pulse measurement because it can ensure an adequate pulse wave signal is measured.  This is particularly important because, as noted above, Ariyama teaches that PTT may be measured before or after an oscillometric calibration measurement.  Before or after an oscillometric measurement would mean that the identified first fluid bag would be deflated and therefore not exerting a pressure on the pulse wave sensor to ensure adequate contact.  Ohno’s modification would solve or improve upon this issue.  
Regarding the plate-shaped member, Nishibayashi et al. teach a blood pressure measurement device that includes a shield plate 22 between two inflatable fluid bags on a blood pressure cuff (see [0025]; note claim 1 does not disclose what the plate member is used for).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ariyama et al. to include a plate shaped member between the expandable member and fluid bag as claimed and taught by Nishibayashi because Nishibayashi et al. teach that a plate can prevent oscillation vibrations from being transmitted from one bag to another.  
Regarding claim 3, Ohno teaches wherein the expandable member is a second fluid bag that is configured to turn into a pressurized state or an unpressurized state by supply or discharge of fluid (see at least [0095] which was cited previously for discussing the structure of the pressing bag in Ohno).  The rationale for modifying remains the same.
Regarding claim 4, Matsumura et al. teach wherein the first and second pulse wave sensors each include a pair of detection electrodes that are configured to detect a voltage at the different positions (see Fig. 23, electrodes 20B and 30B, and [0063]).  The rationale for modifying remains the same.
Claim 6 is the method performed by the sphygmomanometer of claim 1 and is therefore rejected using the above argument for claim 1.
Claim 7 is the device for performing the blood pressure measurement method of claim 6 and is therefore rejected using the same argument for claim 6.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyama et al. in view of Matsumura, Ukawa et al., Ohno, and Nishibayashi as applied to claim 1 and further in view of Ukawa (US 20120253209, previously cited).  Ariyama et al. disclose wherein the central processing unit is further configured to: obtain first and second pulse wave signals output in time sequence from the first and second pulse wave sensors (Ariyama and Matsumura both disclose/teach obtaining the claimed first and second pulse waves in time sequence for determining a PTT as argued above).  However, none of the previously cited references disclose wherein the CPU is further configured to calculate a cross-correlation coefficient between waveforms of the first and second pulse wave signals, and set a pressing force exerted by the expandable member such that the cross- correlation coefficient calculated by the central processing unit exceeds a predetermined threshold.  However, Ukawa teaches a method of determining venous pressure (Figure 2) comprising: obtaining first and second pulse wave signals from a first and second pulse wave sensor (S202) and calculating a cross-correlation coefficient between the two waveform signals (S203; paragraph 0046). A processing unit then adjusts the pressing force on the pulse wave signals generated by an expandable member such that the cross-correlation coefficient calculated exceeds a predetermined threshold (S204; paragraph 0055). The cuff pressure is then used to estimate the venous pressure (S206; paragraph 0056).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have further modified Ariyama et al. to include the method of adjusting the pressure of the pressing cuff using a cross-correlation coefficient between two pulse wave sensors and measuring the venous pressure of a measurement site because it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Conclusion
Claims 1 and 3-7 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791